Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00536-CV

                     Peter MARSHALL and Broadway 5 Homes, Inc.,
                                   Appellants

                                             v.

                            C-6 DISPOSAL SYSTEMS, INC.,
                                      Appellee

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2009-CI-16969
                       Honorable Antonia Arteaga, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of the appeal are taxed against appellants Peter Marshall and
Broadway 5 Homes, Inc.

      SIGNED January 22, 2014.


                                              _________________________________
                                              Rebeca C. Martinez, Justice